Citation Nr: 0737856	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  04-33 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
post-traumatic stress disorder (PTSD). 

2.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
organic brain syndrome as secondary to service-connected 
malaria.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from November 1968 to November 
1970.

In a July 1998 decision, the Board of Veterans' Appeals 
(Board) denied entitlement to service connection for PTSD and 
properly notified the veteran of that decision.  In a January 
2003 decision, the Board denied entitlement to service 
connection for organic brain syndrome as secondary to 
service-connected malaria and properly notified the veteran 
of that decision.  Those decisions became final when the 
veteran did not appeal either decision to the United States 
Court of Appeals for Veterans Claims (Court).  

This current appeal comes from a February 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico, that determined that 
new and material evidence had not been received to reopen 
either claim.  

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

Prior to adjudication, the veteran must be given notice of 
the evidence necessary to reopen the service connection 
claims and notice of the type of evidence necessary to 
establish service connection for each claimed disorder.  

While the November 2003 VA notice letter mentions that new 
and material evidence is necessary to reopen the claim for 
service connection for PTSD, the letter does not discuss what 
evidence was missing from the veteran's previous claim for 
service connection for PTSD.  Nor does the November 2003 VA 
letter discuss what type of evidence would be new and 
material evidence to reopen the claim of entitlement to 
service connection for organic brain syndrome secondary to 
malaria.  VA must  provide this notice.  See Kent v. 
Nicholson, 20 Vet. App. 1, 10 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2007) and 38 C.F.R. § 3.159 
(2007) is fully satisfied.  

In particular, the AOJ must send the 
veteran a corrective notice that explains 
to him the information or evidence needed 
to reopen a claim of entitlement to 
service connection for PTSD.  Because a 
previous Board decision denied service 
connection for PTSD on the basis that the 
veteran had not provided competent 
evidence that he has PTSD or other mental 
disorder related to active service, the 
evidence necessary to reopen the claim 
would be competent evidence that tends to 
show that he now has PTSD or other 
acquired mental disorder related to 
active service.

The AOJ must also notify the veteran that 
because a previous Board decision denied 
service connection for organic brain 
syndrome secondary to malaria on the 
basis that he had not provided competent 
medical evidence that he has organic 
brain syndrome, new and material evidence 
to reopen that claim would be competent 
evidence that tends to show that he now 
has organic brain syndrome.  Additional 
evidence necessary to establish secondary 
service connection would be competent 
evidence that tends to show that malaria 
has caused or aggravated organic brain 
syndrome.  Competent evidence that tends 
to link organic brain syndrome directly 
to active service would also be new and 
material evidence to reopen the claim 
and/or would help establish service 
connection.  

The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting these issues.

2.  The AOJ should notify the veteran 
that he may submit any argument or 
evidence on the matters.  If he 
identifies the source of any other 
evidence, VA will assist in obtaining 
that evidence.  

3.  After the development requested above 
has been completed to the extent 
possible, the AOJ should readjudicate the 
claims.  If the benefits sought remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given an opportunity to respond 
thereto.  The SSOC should supply the laws 
and regulations governing reopening 
service connection claims based on new 
and material evidence pursuant to 
38 U.S.C.A. § 3.156 (2007) and the laws 
and regulations governing direct and 
secondary service connection. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


